J-A24002-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    L.J. CONSTRUCTION &                        :   IN THE SUPERIOR COURT OF
    RENOVATIONS CORP.                          :        PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
    JANE BJORNSEN AND RONALD                   :
    BJORNSEN, HUSBAND AND WIFE                 :   No. 823 EDA 2019
                                               :
                       Appellants              :

                Appeal from the Judgment Entered April 23, 2019
     In the Court of Common Pleas of Monroe County Civil Division at No(s):
                              No. 2025 Civil 2015


BEFORE:      BENDER, P.J.E., DUBOW, J., and COLINS, J.*

MEMORANDUM BY BENDER, P.J.E.:                        FILED FEBRUARY 12, 2020

        Appellants, Jane Bjornsen and Ronald Bjornsen, appeal from the

judgment entered on April 23, 2019 in favor of Appellee, L.J. Construction &

Renovations Corp., and against Appellants, after a non-jury trial on Appellee’s

breach of contract action.1 After careful review, we affirm.
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Appellants purport to appeal from the January 22, 2019 decree entered in
favor of Appellee; however, an appeal properly lies from the entry of judgment
following the trial court’s disposition of post-trial motions. See Fanning v.
Davne, 795 A.2d 388 (Pa. Super. 2002); Shonberger v. Oswell, 530 A.2d
112 (Pa. Super. 1987) (“judgment” entered after trial, but before filing and
disposition of post-trial motions, was premature and void).            Although
Appellants’ notice of appeal was filed prematurely in the instant matter, final
judgment was entered on April 23, 2019. A final judgment entered during the
pendency of an appeal is sufficient to perfect appellate jurisdiction. Drum v.
Shaul Equipment and Supply Co., 787 A.2d 1050 (Pa. Super. 2001). Thus,
J-A24002-19



       This case was initiated by Appellee’s filing of a complaint on March 19,

2015. Appellee’s breach of contract claim stems from a contract entered into

by the parties for the reconstruction/renovation of Appellants’ home.

Appellants dispute the amount owed to Appellee, claim that they are entitled

to certain credits under the contract, and brought a counter-claim for breach

of contract against Appellee.

       The following relevant findings of fact were set forth by the trial court in

its Pa.R.A.P. 1925(a) opinion:

       1.     [Appellee] is L.J. Construction and Renovations Corp. with a
              business address located in Monroe County, Pennsylvania.

       2.     [Appellants] are Jane and Ronald Bjornsen of 199 North
              Shore Drive, Indian Mountain Lakes, Albrightsville, Carbon
              County, Pennsylvania.

       3.     [Appellee’s] principal is Lukasz Zielinski.

                                               …

       5.     The parties stipulated and agreed to allow into evidence the
              documents that were admitted to in the Answer and
              contained in the Complaint.

       6.     [Mr.] Zielinski has been the owner and supervisor of
              [Appellee] since 2004.

       7.     [Appellee] entered into a contract with [Appellants] in …
              May [of] 2012, for reconstruction/renovations at
              [Appellants’] home located at 199 North Shore Drive.
              (Note: The date of May 20, 2011 in the contract was a
              typographical error.)

       8.     [Appellants] … suffered a fire at their residence prior to May
              [of] 2012.
____________________________________________


Appellants’ notice of appeal relates forward to April 23, 2019. See Pa.R.A.P.
905(a)(5). We have adjusted the caption accordingly.

                                           -2-
J-A24002-19


     9.    [Appellants’] insurance covered $137,000 in loss to the
           structure and $100,000 for loss of personal property.

     10.   The matter was overseen by a private insurance adjuster[,
           Joe Roselli (“Mr. Roselli”),] who got a plan for reconstruction
           approved by [Appellants’] insurance company.

     11.   [Mr. Roselli] referred [Appellants] to [Appellee] and[,]
           ultimately[,] the parties agreed to a contract for the
           reconstruction/renovation of [Appellants’] residence.

     12.   [Appellants] rented a house nearby while the work was
           being completed, at a cost of $1[,]150.00 per month plus
           utilities.

     13.   The contract called for the reconstruction of a 1400 sq. ft.
           ranch home on the existing foundation for a price of
           $183,100.00.

     14.   The contract was signed by the parties on May 20, 2012.

     15.   [Appellee] had some preliminary work to do before a
           building permit could be issued, including completion of
           plans and a survey.

     16.   [Appellee] ultimately obtained a demolition permit and a
           conditional building permit on August 30, 2012.

     17.   The issuance of the building permit was conditioned upon
           the parties[’] obtaining an engineering report to determine
           whether the existing foundation was structurally stable.

     18.   James Wilson of Wilson Engineering Associates, LLC[,] was
           engaged to inspect the foundation and he determined the
           foundation was not safe to be re-used.

     19.   The parties disagree as to whether or not they amended
           their contract to cover the need to remove and replace the
           existing foundation.

     20.   Nonetheless, [Appellee] removed the remains of the
           structure and the foundation, and had a new foundation
           installed at a cost of $27,500.00.

     21.   A final building permit was issued in April [of] 2013[,]
           following demolition and completion of the new foundation.



                                    -3-
J-A24002-19


     22.   [Appellee] initially submitted the cost of the new foundation
           to [Appellants’] insurance adjuster for payment, but it was
           denied as not being covered by [Appellants’] insurance
           policy.

     23.   The parties have a dispute over the construction that
           occurred.

     24.   [Appellee] claims it was not paid for work performed and
           that all work was completed satisfactorily.

     25.   [Appellants] claim they were charged for work [that was]
           not part of the contract, that work performed was
           incomplete or unsatisfactory, and [they seek] resulting
           damages.

     26.   [Appellee] claims [that] any unsatisfactory items are
           covered by the company’s one-year warranty[,] and [that]
           it would have corrected any deficiencies[,] provided
           notification was given and that [Appellants] had paid in full
           under the contract. Mr. Zielinski testified he received no
           notification from [Appellants] within the warranty period
           and that [Appellee] was not paid in full under the contract.

     27.   [Appellee] claims[,] in addition to the contract price of
           $183,100.00, that the foundation work cost $27,500.00,
           and all other upgrades cost $21,942.00[,] for a total price
           of $232,542.00.

     28.   [Appellee] alleges [Appellants] only paid $143,100.00,
           leaving a balance of $89,442.00 that remains due and owing
           on the total contract.

     29.   [Appellants] dispute responsibility for the foundation work
           and the total of all upgrades. They also allege that they are
           entitled to certain credits. [Appellants] claim they are
           owed:

           -   $14,960.00 for extra rent due to delays;

           -   $52,753.52 for work not completed by [Appellee];

           -   $7,393.00 for out-of-pocket expenses and repairs;

           -   $51,000.00+ for flooring/sheetrock/landscaping.




                                    -4-
J-A24002-19


       30.    Following completion of construction, the parties had a final
              walk-through[,] at which time [Appellants] told Mr. Zielinski
              of their concerns.

       31.    The parties could not come to an agreement to resolve all
              of their issues.

Trial Court Opinion (“TCO”), 1/22/19, at 1-5 (unnecessary capitalization

omitted).

       A non-jury trial was held on October 29, 2018. After hearing testimony

from both parties,2 the trial court entered a decree on January 22, 2019, in

favor of Appellee and against Appellants in the amount of $13,156.36.3 On

January 31, 2019, Appellants filed a motion for post-trial relief, which was

denied by the trial court on February 5, 2019. Appellants filed a timely notice

of appeal on March 1, 2019, followed by a timely, court-ordered Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal.

       Appellants raise the following issues, which we address out-of-order, for

ease of disposition:

       A. Whether the trial court erred, as a matter of law, and abused
          its discretion in determining that the building permit was
          conditioned on the parties[’] obtaining an engineering report
____________________________________________


2 In addition to the testimony of Mrs. Bjornsen, several tradesmen testified
for Appellants as to the condition of the work performed at the residence by
Appellee and as to the cost to complete the work requested by Appellants.
Mr. Zielinski testified on behalf of Appellee. See N.T. Trial, 10/29/18; TCO at
5.
3 The amount awarded by the trial court reflects the subtotal of $232,542.00,
owed to Appellee for the original contract price ($183,100.00), the cost of the
new foundation ($27,500.00), and the cost of additional upgrades
($21,942.00), less $143,100.00 paid to Appellee by Appellants and
$76,285.64 total credits due to Appellants. See TCO at 22-23.


                                           -5-
J-A24002-19


         regarding the foundation, since no building permit was
         introduced into evidence?

      B. Whether the trial court erred and abused its discretion in
         finding and determining that [] Appellants were liable for
         $27,500.00, the cost of construction of a new foundation for
         the home contracted by … Appellee, since [] Appellants did not
         agree to this cost and the private adjuster had no authority,
         apparent or real, to agree on their behalf to such an expense
         [?]

      C. Whether the trial court erred and abused its discretion in
         awarding damages to [] Appellee for the construction of the
         foundation in the amount of $27,500.00, based upon a theory
         of unjust enrichment, when no claim for unjust enrichment was
         pled by [] Appellee[?]

      D. Whether the trial court erred and abused its discretion in failing
         to award [] Appellants the costs associated with the installation
         of the new hot water heater in the amount of $8,405.89 to
         replace the hot water heater installed by [] Appellee[?]

      E. Whether the trial court erred and abused its discretion in failing
         to give proper credits for contract work not done or improperly
         performed[?]

      F. Whether the trial court erred and abused its discretion in failing
         to award [] Appellants rent they were forced to pay when []
         Appellee failed to complete construction of their home in a
         reasonable period of time[?]

Appellants’ Brief at 4-5.

      Preliminarily, we note that Appellants’ first issue regarding the trial

court’s finding of a conditional building permit is waived due to Appellants’

failure to develop their argument. See Pa.R.A.P. 2119(b). After reciting the

relevant trial court’s findings of fact, Appellants broadly claim that “[t]hese

findings of facts … were not supported by competent evidence and, therefore,

should not have been considered by the trial court in reaching its decision….”

Appellant’s Brief at 15 (unnecessary capitalization omitted).         Appellants


                                      -6-
J-A24002-19



provide no further discussion and fail to cite to any legal authority whatsoever

in support of their argument.       “The Rules of Appellate Procedure state

unequivocally that each question an appellant raises is to be supported by

discussion and analysis of pertinent authority.”          Estate of Haiko v.

McGinely, 799 A.2d 155, 161 (Pa. Super. 2002) (citing, inter alia, Pa.R.A.P.

2119(b)). “Without a reasoned discussion of the law … our ability to provide

appellate review is hampered. It is not this Court’s function or duty to become

an advocate for [Appellants].”    Id. (internal citations and quotation marks

omitted).

      Appellants also assert that the trial court should have awarded them the

sum of $8,405.05 for the cost of replacing the hot water heater installed by

Appellee. Appellants’ Brief at 30. Again, they fail to include any legal analysis

and/or citations to legal authority in support of their argument.        Instead,

Appellants solely endeavor to dispute the trial court’s findings of fact, pointing

to contradictory and self-serving testimony.         Id. at 31-32.     They are

essentially asking this Court to re-weigh the evidence and substitute our

judgment for that of the fact-finder, which we cannot and will not do. See

Commonwealth v. Rodriguez, 141 A.3d 523, 525 (Pa. Super. 2016).

Accordingly, we deem this issue to be waived. See Pa.R.A.P. 2119(b).

      Next, Appellants admit in their brief that their assertion regarding the

trial court’s failure to give credit for certain contract work allegedly not done

or improperly performed is waived, because they were unable to establish the




                                      -7-
J-A24002-19



monetary amount of damage at trial. Appellants’ Brief at 32. Thus, we need

not address the merits of this issue.

      Appellants further contend that the trial court abused its discretion in

failing to award them $14,690.00 in excess rent, which “they were forced to

pay when [] Appellee failed to complete construction of their home in a

reasonable period of time.” Id. at 33. However, the trial court found that

Appellants failed to offer any evidence in support of their claim. TCO at 20.

      First, there were no timeframes or completion dates in the parties’
      contract. There was no time of the essence clause in the parties’
      contract. [Appellants] claim they told [Appellee] the construction
      had to be finished within one year as their insurance company
      would only pay their rent for that long. However, there was no
      agreement to this by [Appellee] and nothing noted in the contract.
      [Appellee] admitted to delays due to obtaining permits, dates [its
      crew] could not travel on association roads, and time to inspect
      and replace the foundation.         However, these were delays
      attributable to third parties and not to [Appellee]. Since there was
      no completion date called for in the contract, and no other
      agreement of the parties, there can be no damages for rent due
      to delay.

Id. at 20-21.

      The only legal citation Appellants provide in support of their claim is to

the following general rule: “When no time for performance of a contract is

specified, the law will imply that it is to be performed within a reasonable time

considering the nature of the business.” Appellants’ Brief at 33 (citing Field

v. Golden Triangle Broadcasting, Inc., 305 A.2d 689, 694 (Pa. 1973);

Orlowski v. Moore, 181 A.2d 692, 693 (Pa. Super. 1962)).          Appellants fail

to provide any further legal analysis.        They simply refer to self-serving



                                        -8-
J-A24002-19



testimony from two witnesses at trial and conclude that, “[g]iven the

testimony of both of these individuals, a reasonable period of time to construct

the home would have been one year.” Id. at 37. Again, Appellants fail to

appreciate that this Court cannot re-weigh evidence and substitute its

judgment for that of the fact-finder. See Rodriguez, supra. Additionally,

Appellants fail to provide any legal analysis or cite to any legal authority to

support their assertion that one year would have been a reasonable period of

time to construct the home in the instant matter. Thus, we are constrained

to deem this issue waived.      See Pa.R.A.P. 2119(b).        Moreover, even if

Appellants had properly preserved this issue, we would conclude that the trial

court’s finding is well-supported by the record, and we would discern no abuse

of discretion.

      Before we address the merits of Appellants’ remaining two claims, we

note our standard and scope of review in an appeal from a non-jury verdict:

      Our appellate role in cases arising from non-jury trial verdicts is
      to determine whether the findings of the trial court are supported
      by competent evidence and whether the trial court committed
      error in any application of the law. The findings of fact of the trial
      judge must be given the same weight and effect on appeal as the
      verdict of a jury. We consider the evidence in a light most
      favorable to the verdict winner. We will reverse the trial court
      only if its findings of fact are not supported by competent evidence
      in the record or if its findings are premised on an error of law.

J.J. DeLuca Co., Inc. v. Toll Naval Associates, 56 A.3d 402, 410 (Pa.

Super. 2012) (quoting Rissi v. Cappella, 918 A.2d 131, 136 (Pa. Super.

2007)). Moreover, “[w]e will respect a trial court’s findings with regard to the

credibility and weight of the evidence unless the appellant can show that the

                                      -9-
J-A24002-19



court’s determination was manifestly erroneous, arbitrary and capricious or

flagrantly contrary to the evidence.” Id. (quoting Ecksel v. Orleans Const.

Co., 519 A.2d 1021, 1028 (Pa. Super. 1987)).

      Instantly, Appellants aver that the trial court abused its discretion in

determining that they were liable for the cost of construction of a new

foundation for their home. Appellants assert that they did not agree to this

cost and that Mr. Roselli, the adjuster, had no authority to agree on their

behalf to such an expense. Appellants’ Brief at 4, 15. In support of their

argument, Appellants state that “no agency relationship existed between

[them] and Mr. Roselli based upon which Mr. Roselli could agree on behalf of

[] Appellants that the foundation could be constructed for a price of

$27,500.00….” Id. at 27-28. Appellants suggest that “Mr. Roselli was simply

the agent of [] Appellants to deal with their insurance company as a private

adjuster[,]” and that “it is … clear that … there was no apparent authority that

Mr. Roselli could act for them with regard to the construction of the home or

the foundation.”   Id. at 27.   Additionally, they argue that the trial court’s

finding of implied consent on the part of Appellants to the construction of the

new foundation is “totally contradicted by the testimony of Mrs. Bjornsen….”

Id. at 28. The record clearly belies Appellants’ claims.

      “It is a general rule of law that the principal in a principal/agent

relationship is only ‘bound by, and liable for, the acts which his agent does

with or within the actual or apparent authority from the principal, and within

the scope of the agent’s employment….’”         Turner Hydraulics, Inc. v.

                                     - 10 -
J-A24002-19



Susquehanna Const. Corp., 606 A.2d 532, 534 (Pa. Super. 1992) (quoting

3 Am.Jr.2d, Agency § 261).

     “The basic elements of agency are the manifestation by the
     principal that the agent shall act for him, the agent’s acceptance
     of the undertaking and the understanding of the parties that the
     principal is to be in control of the undertaking.” Lapio v.
     Robbins, 729 A.2d 1229, 1234 (Pa. Super. 1999) (citation
     omitted). The creation of an agency relationship requires no
     special formalities. Lincoln Avenue Indus. Park v. Norley, …
     677 A.2d 1219, 1222 ([Pa. Super.] 1996). The existence of an
     agency relationship is a question of fact. Volunteer Fire Co. v.
     Hilltop Oil Co., … 602 A.2d 1348, 1351 ([Pa. Super.] 1992). The
     party asserting the existence of an agency relationship bears the
     burden of proving it by a fair preponderance of the evidence. Id.
     “In establishing agency, one need not furnish direct proof of
     specific authority, provided it can be inferred from the facts that
     at least an implied intention to create the relationship of principal
     and agent existed.” Commonwealth v. Maker, 716 A.2d 619,
     623 (Pa. Super. 1998)…. However, we do not assume agency by
     a mere showing that one person does an act for another. Ferry
     v. Fisher, 709 A2d 399, 405 n.5 (Pa. Super. 1998).

Walton v. Johnson, 66 A.3d 782, 787 (Pa. Super. 2013) (quoting B&L

Asphalt Industries, Inc. v. Fusco, 753 A.2d 264, 269 (Pa. Super. 2000)).

     It is well-established that:

     An agency relationship may be created by any of the following:
     (1) express authority, (2) implied authority, (3) apparent
     authority, and/or (4) authority by estoppel. Express authority
     exists where the principal deliberately and specifically grants
     authority to the agent as to certain matters. See Bolus v. United
     Penn Bank, … 525 A.2d 1215 ([Pa. Super.] 1987). Implied
     authority exists in situations where the agent’s actions are
     “proper, usual[,] and necessary” to carry out express agency.
     See Passarelli v. Shields, … 156 A.2d 343 ([Pa. Super.] 1959).
     Apparent agency exists where the principal, by word or conduct,
     causes people with whom the alleged agent deals to believe that
     the principal has granted the agent authority to act. See Turner
     Hydraulics v. Susquehanna Construction Co., … 606 A.2d 532
     ([Pa. Super.] 1992). Authority by estoppel occurs when the

                                    - 11 -
J-A24002-19


     principal fails to take reasonable steps to disavow the third party
     of their belief that the purported agent was authorized to act on
     behalf of the principal. See Turnway Corp. v. Soffer, … 336
A.2d 871 ([Pa.] 1975).

Id. at 786.

     Here, the trial court opined:

           [The cost of the foundation] was not part of the original
     contract.     All parties agreed that the original contract
     contemplated that the new structure would be built on the existing
     foundation after demolition of the burned-out remains of
     [Appellants’] house. The original contract included the demolition
     work. Mr. Zielinski testified that before the building permits would
     be issued by the township, the parties were required to have the
     foundation inspected as part of the permitted demolition work.
     This was required as part of the demolition permit and conditional
     building permit issued by the township on August 30, 2012. An
     outside engineer hired by [Appellee], Wilson Engineering, issued
     a report and determined that the foundation was in poor condition
     and had to be removed and replaced. Mr. Zielinski prepared an
     estimate for the additional work and submitted it to the insurance
     adjuster, but the work was denied as it was not covered by
     [Appellants’] insurance policy. Mr. Zielinski’s estimate for the
     work totaled $27,500.00.         A copy of the estimate, dated
     September 13, 2012, is contained in [Appellee’s] Complaint as
     Exhibit “D”. [Appellee] then went ahead with the demolition work
     and clean-up at the property.

           [Appellee] proceeded with the new foundation work in April
     [of] 2013[,] after all permits were issued by the township and the
     demolition work had been completed. Ms. Bjornsen testified that
     she and her husband refused to pay for the reconstruction of the
     foundation because they never agreed for the work to be done. It
     is undisputed that the work had to be done in order for the house
     to be re-built. There are no allegations that [Appellee] caused an
     event that required the removal of the foundation. There are no
     allegations the cost of the foundation was included in the original
     contract. There is no evidence that [Appellants] ever objected to
     [Appellee’s] demolishing and re-building the foundation, or that
     they objected to the quality of the work. In fact, the house was
     not permitted to be re-built by the township unless the foundation
     was replaced.


                                     - 12 -
J-A24002-19


              Mr. Zielinski provided credible evidence that [Appellants’]
       agent, [Mr.] Roselli[,] … agreed with [Mr.] Zielinski as to the terms
       of the additional work for the foundation contained in [Appellee’s]
       Complaint at Exhibit “D”. Ms. Bjornsen testified she met Mr.
       Roselli through her daughter and believed he was the insurance
       adjuster. Ms. Bjornsen’s memory and understanding of events
       was not convincing.         Mr. Zielinski’s testimony as to the
       relationship of Mr. Roselli to [Appellants] is much more plausible.
       That relationship was described as Mr. Roselli being an agent for
       [Appellants]. He was a public adjuster retained by [Appellants] to
       see them through the insurance process. He had the authority,
       even if just apparent authority, to act on behalf of [Appellants].[4]
       As such, an agreement to undertake the extra work for the
       foundation for a cost of $27,500.00 was reached between the
       parties, either through [Appellee] and [Appellants’] agent, or by
       the express or implied consent of [Appellants]. The entire project
       could not have proceeded without the installation of a new
       foundation. The township would not have permitted it. It is
       believable that Mr. Zielinski proposed the estimated work to
       [Appellants’] agent, Mr. Roselli, and that he was authorized to
       proceed on those terms. It was also believable that [Appellants]
       gave implied consent to the work[,] as they knew the foundation
       had to be re-constructed and they never objected.[5] [Appellants]
       are responsible for the additional cost of the foundation in the
       amount of $27,500.

TCO at 12-14 (emphasis added; citations to record and footnote omitted).


____________________________________________


4 Mr. Zielinski testified that he dealt with Mr. Roselli, not Appellants, regarding
the construction contract. “I never dealt with [Appellants]. I dealt with Mr.
Roselli. He was their representative… [f]or the construction contract. He was
always present with them.” N.T. Trial at 89. In fact, Mr. Zielinski stated that
he was initially approached by Mr. Roselli regarding the construction contract,
and that it was through his connection with Mr. Roselli that he was introduced
to Appellants. Id. at 49.

5 Mr. Zielinski indicated that throughout the demolition, the process of
obtaining pre-construction approval from the township, the construction of the
new foundation, and the construction of the house, Appellants never voiced
any concerns to him. N.T. Trial at 53, 59. He further stated that he never
heard any complaints from Appellants until the filing of their counterclaim in
this matter. Id. at 67.

                                          - 13 -
J-A24002-19



      We determine that the trial court’s finding of Mr. Roselli’s apparent

authority to act on behalf of Appellants, as well as its finding of Appellants’

implied consent to the construction of the new foundation, to be well-

supported by the record. We discern no error of law or abuse of discretion by

the trial court.    Moreover, we emphasize that the trial court found Mr.

Zielinski’s testimony regarding the relationship between Mr. Roselli and

Appellants to be more credible than that of Ms. Bjornsen. To the extent that

Appellants question the trial court’s credibility findings, we note that “[t]he

weight of the evidence is exclusively for the finder of fact, who is free to

believe all, none, or some of the evidence and to determine the credibility of

the witnesses.” Commonwealth v. Talbert, 129 A.3d 536, 545 (Pa. Super.

2015)   (internal   quotation   marks    and   citation   omitted).    “Resolving

contradictory testimony and questions of credibility are matters for the finder

of fact.” Commonwealth v. Hopkins, 747 A.2d 910, 917 (Pa. Super. 2000).

It is well-settled that we cannot substitute our judgment for that of the trier

of fact. Talbert, 129 A.3d at 545.

      Finally, Appellants contend that the trial court erred and abused its

discretion in awarding damages to Appellee for the cost of the foundation

based upon a theory of unjust enrichment. To the contrary, the trial court

expressly stated in its opinion that it did not take into consideration the benefit

of a new foundation received by Appellants in determining that Appellants are




                                      - 14 -
J-A24002-19



responsible for the cost of the foundation.6 Thus, Appellants’ claim is wholly

without merit.

       Accordingly, we affirm the April 23, 2019 judgment in the amount of

$13,156.36, entered in favor of Appellee and against Appellants.

       Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/12/20




____________________________________________


6 The trial court noted at the end of its decision regarding Appellants’ liability
for the new foundation: “Although there was no claim for unjust enrichment,
[Appellants] clearly received the benefit of a new foundation which was
necessary for the home to be re-built. We do not make this decision based
upon the inequities involved, but note it for the record.” TCO at 14 n.1
(emphasis added).

                                          - 15 -